Citation Nr: 9910730	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-52 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fractured right tibia and fibula, currently evaluated at 10 
percent disabling.

2.  Entitlement to service connection for a back disorder 
secondary to a service-connected right leg disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), secondary to a service-connected right leg 
disability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and a neighbor


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from October 1974 
to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claims on appeal.

It appears to the Board that the veteran may have attempted 
to raise the issue of entitlement to service connection for 
PTSD or other psychiatric impairment on a direct basis.  If 
he desires to pursue this issue, he and/or his representative 
should do so with specificity at the RO.  As there has thus 
far been no adjudication of this issue, the Board has no 
jurisdiction of the issue at this time.

The issue of entitlement to service connection for a back 
disorder secondary to a service-connected right leg 
disability, will be considered within the REMAND section of 
this document which follows the ORDER section below.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's right lower leg disability is currently 
manifested by subjective complaints of periodic right ankle 
swelling and pain.  

3.  Current objective findings of the veteran's right lower 
leg disability include a well-healed scar, a prominence at 
the tibial tubercle, and a shorter right leg.  Range of 
motion of the right ankle was dorsiflexion to 35 degrees and 
plantar flexion to 65 degrees.  There was good knee motion 
and no more than 3/4 inch of shortening.

4.  There is no objective clinical evidence of malunion or 
nonunion of the tibia and fibula, or ankle ankylosis.

5.  An acquired psychiatric disorder, to include PTSD is not 
shown by any competent evidence on file to be etiologically 
or causally related to the veteran's service-connected right 
leg disability.  The veteran has submitted no credible or 
competent evidence to establish such relationship.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a fractured right tibia and fibula have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5262, 5270, 5271, 
5275 (1998). 

2.  An acquired psychiatric disorder, to include PTSD is not 
proximately due to, the result of, or aggravated by the 
service-connected residuals of a right lower leg disability; 
therefore, the claim is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for Residuals of a 
Fractured Right Tibia and Fibula

Initially, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); that is, he has 
presented a claim that is plausible.  Further, he has not 
alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
The Board accordingly finds that the duty to assist the 
veteran, as mandated by § 5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

The RO has rated the veteran's residuals of a right lower leg 
disability under DC 5262.  In addition, the Board will 
consider DCs 5270 and 5271 based upon ankle ankylosis and 
limitation of motion.  The Board will also consider whether a 
compensable rating for shortening is for assignment under DC 
5275.  

Impairment of the tibia and fibula, manifested by malunion, 
with marked knee or ankle disability warrants a 30 percent 
evaluation, while malunion with moderate knee or ankle 
disability warrants a 20 percent rating.  Malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating.  Nonunion of the tibia and 
fibula of either lower extremity warrants a 40 percent 
evaluation if there is loose motion requiring a brace.  38 
C.F.R. § 4.71a, DC 5262 (1998).  

Under DC 5270, a 20 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent evaluation.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, DC 5270 (1998).  When there is marked 
limitation of motion of the ankle, a 20 percent evaluation 
may be assigned under DC 5271.  When there is moderate 
limitation of motion of the ankle, a 10 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, DC 5271 (1998). 

Where there is shortening of the bones of a lower extremity 
of 11/4 to 2 inches a 10 percent rating is for assignment.  
38 C.F.R. § 4.71a, DC 5275 (1998).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  In 
addition, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In a September 1995 VA examination report, the veteran noted 
that he was in a motorcycle accident in service and had an 
open fracture of the tibia and fibula.  Other evidence 
reveals that the fracture was at the mid-shaft of the bones.  
He developed a pseudomonas infection and had the hardware 
removed from his leg.  He complained of right ankle swelling 
and right knee aches.  Physical examination showed a marked 
scar over the anterior medial tibial and a prominence at the 
tibial tubercle.  He was able to walk with a normal gait and 
could walk on heels and toes.  The right leg was noted to be 
approximately 3/8th of an inch shorter than the left.  He had 
full extension of both knees but the right calf was smaller 
than the left.  Range of motion of the right ankle was 
dorsiflexion to 35 degrees and plantar flexion to 65 degrees.  
There was no swelling of the ankles or knees.  X-rays showed 
a well healed fracture at the junction of the middle and 
proximal tibia, and a healed fibula with a small area of bone 
with some shortening.  The knee and ankle joints appeared 
normal.  The examiner opined that the veteran had an open 
reduction with an infection that had not recurred, a shorter 
right extremity, some muscle loss, and no difference between 
the ankle and knee.  There was some prominence of the tibial 
tubercle, which would make kneeling hard but, otherwise, the 
veteran had received a good result and the functioning was 
normal.

In a February 1997 personal hearing, the veteran testified 
that he injured his right lower leg in October 1976 and had 
had problems for over 20 years.  He received some treatment 
after service but then lost trust in doctors and did not 
receive any treatment.  He reported that his ankle swelled 
and he had leg cramps.  His wife testified that his leg had 
gotten worse because he was no longer able to stand for eight 
hours, he had constant pain, and had terrible mood swings.  
She reported that he was frustrated that he could no longer 
work, did not sleep very well, and could not control his 
anger.  

In the most recent VA examination report dated in September 
1997, the veteran related that he was injured in a motorcycle 
accident in service and sustained a fracture of the right 
tibia and fibula.  He was treated with an open reduction and 
developed a pseudomonas infection of the bone during 
treatment.  He complained of periodic pain in the right leg 
from the knee to the ankle with periodic swelling of the 
right leg.  Physical examination revealed that the veteran 
slightly favored the right leg with ambulation.  There was a 
10-inch, non-tender scar over the anterior medial aspect of 
the right tibia.  There was no evidence of active infection 
and the scar was not attached to the underlying structures.  
The tibial tubercle on the right was prominent, but it did 
not impair range of motion of the knee.  An X-ray showed old 
post-traumatic changes without interval change.  The clinical 
impression was residuals of fracture of the tibia and fibula.

In evaluating the residuals of a right lower leg disability, 
the Board notes that there is no clinical evidence supporting 
a finding of nonunion or malunion of the tibia and fibula 
under DC 5262.  A September 1995 X-ray report indicated that 
there were well-healed fractures of the tibia and fibula.  
Further, the most recent X-ray report dated in September 1997 
showed no interval changes.  As such, the Board is unable to 
grant a higher rating under DC 5262 in view of the fact that 
there was is no indication of any malunion or nonunion of the 
tibia and fibula.  In addition, neither moderate knee or 
ankle disability is shown.  There is good motion of both the 
ankle and the knee.  No instability of either joint has been 
reported.  Thus, the criteria needed for the next higher 
rating under this code are not shown.  38 C.F.R. § 4.7 
(1998).

Further, the Board observes that there is no medical evidence 
to support a finding of ankylosis of the right ankle.  Thus, 
DC 5270 is not for application.  Moreover, the most recent 
range of motion was reported as dorsiflexion to 35 degrees 
and plantar flexion to 65 degrees.  According to 38 C.F.R. § 
4.71, Plate II, normal ankle dorsiflexion is to 20 degrees 
and normal ankle plantar flexion is to 45 degrees.  Thus, to 
the extent limitation of motion may be present, it more 
nearly approximates moderate limitation of motion rather than 
marked limitation of motion, and a 20 percent evaluation is 
not warranted.

Moreover, the appellant does not have shortening of the bones 
of the lower extremity of such degree as to warrant a higher 
evaluation.  The shortening in the right lower extremity has 
been described as between 3/8th inch and 3/4th inch.  To 
warrant a compensable rating, shortening would have to be of 
a least 11/4 inch.  As that degree of shortening is not shown, 
a compensable rating under DC 5275 is not warranted.

In addition, the Board observes that the veteran has 
complained of, and examination has disclosed, pain in the 
area of the right lower leg.  As directed in DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Board has considered functional 
loss due to pain, under 38 C.F.R. § 4.40 (1998), and 
weakness, fatigability or incoordination of the ankle, 
pursuant to 38 C.F.R. § 4.45 (1998).  However, in light of 
the evidence showing only moderately impaired range of right 
ankle motion, as well as the objective medical evidence 
indicating that the veteran's right lower leg is functional, 
and the absence of any complaints or findings of weakness, 
fatigability or incoordination of the ankle, the Board finds 
that the veteran's right lower leg disability does not 
demonstrate such pain, weakness, fatigability or 
incoordination as would constitute functional impairment 
warranting a higher evaluation under the criteria of 38 
C.F.R. §§ 4.40 and 4.45.  Accordingly, while the record 
clearly establishes that the veteran has experienced episodes 
of pain, the Board concludes that the veteran's service-
connected right lower leg disability is appropriately 
compensated by the assignment of a 10 percent disability 
evaluation and the schedular criteria for a rating in excess 
of the currently assigned 10 percent disability evaluation is 
not warranted.    

The Board has considered the veteran's written statements and 
sworn testimony that his right lower leg disability is worse 
than currently evaluated.  Although his statements and sworn 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of an increased 
disability.

The VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  The Board has considered these provisions, taking 
into consideration the objective findings as well as the 
subjective statements, and finds that his service-connected 
right lower leg disability is appropriately evaluated.  

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, to Include PTSD, Secondary to a 
Service-Connected Right Leg Disability

In April 1996, the veteran sought treatment for chronic low 
back and neck pain.  As part of the treatment, the physician 
recommended that the veteran begin on a low dose of Elavil, 
which he agreed to do.  In August 1996, he filed a claim for, 
among other things, a nervous condition due to his right leg 
and back problems.  In a February 1997 personal hearing, he 
testified that he was taking Amitriptyline for depression.  
He stated that he also had had mood swings since shortly 
after discharge.  He related that his doctor told him that 
there very well could have been a connection between physical 
trauma and emotional dysfunction.  He related that he felt 
better on the medication.  He reported mood swings, anger, 
lack of sleep, and loss of appetite.  He indicated that the 
last time he was laid-off he did not try to go back to work 
because he was sick of it.  His wife testified that he did 
not sleep well at night, had little social life, did not have 
many outside interests, and had a lot of anger before he was 
placed on medication.  She reported that his depression was 
not as bad on the medication.  A neighbor testified that the 
veteran had a shorter temper than before he went into 
service.

In a March 1997 VA examination report, the veteran related 
being frustrated since discharge from service because of the 
way he was treated in service at the time he injured his leg.  
He stated that there was a great deal of misunderstanding and 
turmoil and felt he was mistreated in terms of the work that 
was placed on him and the way he was viewed when he had his 
injury.  He was apparently placed on large doses of Darvon 
and subsequently got hooked.  His wife told him that he had 
had a bad attitude ever since discharge and he reported a 
great deal of anger and feelings of resentment.  He indicated 
that he slept poorly, had mood swings, concentration 
problems, worked only odd jobs for the last several years, 
did some socializing with friends and attended church 
regularly.  He drank a six pack of beer a day.  After a 
mental status examination, the examiner diagnosed dysthymic 
disorder, alcohol abuse, and personality disorder, not 
otherwise specified.  His GAF was reported at 60.  However, 
the examiner did not specifically address the issue of a 
relationship between the veteran's psychiatric disorder and 
his service-connected right leg disability.

In a September 1997 VA examination report, the veteran 
complained that he was depressed and could not concentrate.  
He indicated that he used to have a bad temper but learned to 
control it but never got over being in the service.  The way 
people treated him while in the service upset him and he was 
required to work longer hours than others.  He reported the 
motorcycle accident and the subsequent medical problems.  The 
examiner related that the story would fit a stressor for 
PTSD.  He observed that he worked around the house, 
socialized very little, did not go into public much, and had 
nightmares one or two times a month, usually about his time 
in the Navy.  After a mental status examination, the examiner 
diagnosed PTSD.  With respect to the issue of whether the 
veteran's mental disorder was related to his service-
connected right leg disability, the examiner opined that it 
was not necessarily due to the right leg residuals but 
secondary to the way he was treated in service.  In a 
December 1997 personal hearing, the veteran testified 
primarily on the issue of direct service connection, which is 
not before the Board at this time.

In this case, the veteran has not provided any credible 
medical statements that would etiologically link a 
psychiatric disorder with his service-connected right lower 
leg disability or otherwise show a relationship.  As noted 
above, mere contentions of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his current disability with a disorder 
incurred while in service, do not constitute a well-grounded 
claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

Specifically, in this case, the most recent VA examiner 
reviewed the claims file and concluded that the veteran's 
current psychiatric disorder was not related to his service-
connected right leg disability.  Moreover, there is no 
clinical data or other rationale to support the position nor 
is there anything in the record that would otherwise support 
it.  Although the veteran testified that the doctor told him 
that there may have been a correlation between his 
psychiatric disorder and his service-connected right leg 
disability, the medical evidence of record does not support 
such a contention.  Accordingly, the Board is compelled to 
find the opinion of the most recent VA examiner, who was 
specifically asked to address the issue of a correlation 
between the veteran's service-connected right leg disability 
and psychiatric disorder, more persuasive.  In particular, 
the VA examiner focused upon the critical inquiry of this 
appeal; that is, whether the veteran's psychiatric disorder 
was related to his service-connected right lower leg 
disability.

In conclusion, with respect to both secondary service-
connection claims, the Board has considered the veteran's 
statements and sworn testimony that his back disorder and 
psychiatric disorder are the result of his service-connected 
right lower leg disability. Although the veteran's statements 
and sworn testimony are probative of symptomatology, they are 
not competent or credible evidence of a diagnosis, date of 
onset, or medical causation of a disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing no relationship between his back 
disorder or his psychiatric disorder and his right lower leg 
disability.  The veteran lacks the medical expertise to offer 
an opinion as to the existence of current back or psychiatric 
pathology, as well as to medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence of a causal relationship, service connection is not 
warranted on a secondary basis.


ORDER

Entitlement to an increased evaluation for residuals of a 
fractured right tibia and fibula, currently evaluated at 10 
percent disabling, is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as PTSD, secondary to a service-connected 
right leg disability is denied on the basis that the claim is 
not well grounded.

REMAND

As to the issue of secondary service connection for a back 
disorder, the Board concludes that further development is 
necessary. 

Review of the record reveals some ambiguity, which must be 
clarified before the Board can enter a fully informed 
decision on this issue.  On a VA examination in 1995, it was 
noted that the appellant walked with a normal gait.  A letter 
from a private chiropractor noted that the veteran's 
"structural and physical being" had suffered due to his 
short right leg.  Studies done at a private spine center in 
March 1996 noted that x-rays showed scoliosis.  A finding was 
made that the appellant had some pelvic tilt and leg length 
inequality related to the previous fracture which was causing 
some scoliosis.  Scoliosis was noted to be present on another 
private examination.

When examined by the VA in March 1997, however, x-rays were 
said to show a normal lumbar spine.  It was noted that there 
was some shortening on the right.  The examiner, however, 
makes reference to shortening of the "left," apparently in 
error.  It is unclear, therefore, whether this opinion was 
sufficient to decide the claim and there remains a question 
as to whether the scoliosis is still present, and if so the 
etiology thereof.

As this issue is otherwise in need of development, an 
opportunity to submit additional records will also be 
afforded the veteran.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, with the assistance of 
the appellant as indicated, attempt to 
obtain copies of records of any treatment 
that was afforded to the veteran for his 
back disorder, to the extent not already 
on file.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should schedule the appellant 
for a VA examination to determine the 
nature and etiology of any back 
pathology.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  
Specifically, a determination should be 
made as to whether there is scoliosis of 
the spine that can be identified.  If 
scoliosis is not found, the examiner 
should offer, to the extent possible, a 
theory as to why it was noted on some 
reports and then was not found.  To the 
extent any back pathology is found, the 
examiner should enter an opinion as to 
whether it can be said to be related to 
the right lower extremity pathology.

When the aforementioned development has been accomplished, 
the claim should be reviewed by the RO.  If the benefits 
sought are not granted, the appellant and his representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, to the extent such action is 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

